Case 9:18-cv-80813-WPD Document 40 Entered on FLSD Docket 12/05/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 18-80813-CIV-DIMITROULEAS

  LOUIS LEO IV, as an individual and on
  behalf of all others similarly situated,

         Plaintiff,

  vs.

  CLASSMONEY.NET,
  COLLEGEEDUCATIONINFORMATION.COM,
  VENTRIX ADVERTISING, INC.
  d/b/a VENTRIXADVERTISING.COM,
  EDUCATEME MARKETING, INC., and
  LEADVISION MEDIA, LLC,

        Defendants.
  ___________________________________________/

                      ORDER APPROVING STIPULATION OF DISMISSAL
         THIS CAUSE having come before the Court on the Parties’ Joint Stipulation of

  Dismissal With Prejudice [DE 39], filed herein on December 2, 2019. The Court has reviewed

  the Stipulation and is otherwise fully advised in the premises.

         Accordingly, it is ORDERED and ADJUDGED as follows:

         1. This action is DISMISSED WITH PREJUDICE.

         2. All parties shall bear their own attorney’s fees and costs except as otherwise agreed.

         3. The Clerk is directed to CLOSE this case and DENY as moot any pending motions.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 5th day of December, 2019.
Case 9:18-cv-80813-WPD Document 40 Entered on FLSD Docket 12/05/2019 Page 2 of 2



  Copies furnished to:
  All Counsel of Record
